DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 06/01/2022 to the claims have been acknowledged by the Examiner. Claim 2 has been cancelled and no new claims have been added.
Thus, claims 1, 3-7 are being further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/01/2022, with respect to the Specification and Claims have been fully considered and are persuasive.  The Specification and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/01/2022, with respect to the 112 Rejection has been fully considered and are persuasive.  The 112b Rejection of the claim has been withdrawn. 
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
In the Remarks provided, the Applicant seems to just summarize the teaching of claim 1 of Castiglia in view of Rhee- thus no formal argument was presented against the prior art teaching. The prior art rejection of claim 1 will be maintained as is further incorporated below.
Regarding Claim 3, the Applicant essentially argues that the prior art does not teach the configuration of the strap of “toward the chest” when the band body of the support band is applied onto a user. 
In response to applicant's argument that the prior art teachings do not teach the configuration of claim 3, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the prior art of Rhee was introduced to teach a band body which is long enough to be able to wrap around a user’s body and wherein the structure of the support band is disclosed by the primary reference of Castiglia (see claim 1 discussion below). Thus, the prior art rejection for claim 3 is also being maintained.
The prior art rejections will be maintained and have been reincorporated below with the amendments presented by the Applicant.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-232975, filed on 11/30/2016.
Information Disclosure Statement
All references in the IDS form filed after the mailing of the last action have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1).
	Regarding claim 1, Castiglia discloses a support band (Abstract, Figure 1- ankle wrap 10) comprising a band body (Figure 1- elongated elastic panel 11) which has an intermediate strip part (see annotated Figures 1 & 2 below- indicated intermediate strip part) and hook-and-loop fastener parts connected to both ends in a longitudinal direction of the intermediate strip part (See annotated Figures 1 & 2 below- indicated hook and loop parts connected to both ends of the indicated intermediate strip part), wherein the hook-and-loop fastener parts each have a hook-shaped fiber surface part provided on one surface (Figure 2- male Velcro fastening tab 16 and male Velcro fastening pad 21 on the back surface 13) and a loop-shaped fiber surface part that is provided on the other surface opposite to the one surface (Figure 1- female Velcro fastening member 20 and female Velcro fastening pad 23 on the front surface 12) and is capable of bonding to the hook-shaped fiber surface part by surface contact  (Figures 3 thru 9- shows the engagement of the male Velcro tabs 16, 21 relative to the female Velcro members 20, 23 when the wrap 10 is worn, [Col 2, line 51-Col 3, line 14]- discusses the Velcro fasteners and their engagement), each of the hook-shaped fiber surface parts (Figure 2- surfaces of male Velcro fasteners 16, 21) and the loop-shaped fiber surface parts (Figure 1- surfaces of female Velcro fasteners 20,23) is continuously or intermittently provided so as to extend from one end part to the other end part in a longitudinal direction of each of the hook-and-loop fastener parts (see annotated Figures 1 & 2- fasteners 16, 20, 21, 23 having either hook or loop surfaces are shown to be intermittently provided from the ends of the indicated hook and loop fastener parts), and the band body has a total length (Figure 1- elongated elastic panel 11 having an inherent length).
	Castiglia does not explicitly disclose the band body is configured to be helically wrapped around a user from the lower abdomen, past the lower back, toward the chest. Rhee teaches an analogous support band (Abstract, Figure 1- strap 100) with a band body (Figure 1- strap 100 has an inherent band body) having a total length (Figure 1- strap 100 has an inherent total length, [0048]- discusses that the length of the strap may be adjustable) allowing the band body to be helically wrapped around a user from the lower abdomen, past the lower back, toward the chest (Figures 2 & 3- shows strap 100 applied as instantly claimed from the user’s lower abdomen L, past the lower back A, towards the chest S), providing a method of wrapping which is capable of improving a user’s posture by maintaining shoulder alignment (Rhee- [0050]; see MPEP 2144.04 for reference regarding changes in size). Castiglia and Rhee are analogous because they both teach support bands.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the support band of Castiglia to be a length allowing the band body to be applied onto a user in the manner as instantly claimed and taught by Rhee. A skilled artisan would have been motivated to utilize a support band with a band body having a length allowing the band body to be applied in the manner as instantly claimed because Rhee suggests that a support band of this length and wrapped in the manner as claimed improves a user’s posture by maintaining shoulder alignment (Rhee- [0050]).

    PNG
    media_image1.png
    443
    774
    media_image1.png
    Greyscale

	Regarding claim 3, Castiglia as modified by Rhee teaches the support band according to claim 1 as discussed above. Castiglia as modified by Rhee further teaches wherein the band body (Castiglia Figure 1- elongated elastic panel 11; Rhee Figure 1- strap 100) also has a total length (see claim 1 discussion above- support band of Castiglia was modified to have a length as taught by Rhee to apply the band in the manner as claimed) allowing the band body to be wrapped around the user from a lower abdomen (Rhee Figure 3- strap 100 wrapped around belt line L), past the lower back (Rhee Figure 2- strap 100 crossed at point A), toward the chest in a double helical manner in reverse directions (Rhee Figures 2 & 3- strap 100 is wrapped toward the shoulders S wherein each shoulder S is wrapped in a helical manner and from reverse directions from point A).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1), as evidenced by Formlabs.com (see NPL attached).
Regarding claim 4, Castiglia as modified by Rhee teaches the support band according to claim 1 as discussed above. Castiglia as modified by Rhee further teaches that the intermediate strip part has an elongation rate (see annotated Castiglia Figures 1 & 2 above- indicated intermediate strip part has an inherent elongation rate property as the panel 11 is elastic, Abstract- “elongated elastic panel”) and an elongation rate of each of the hook-and-loop fastener part (see annotated Castiglia Figures 1 & 2 above- indicated hook and loop fastener parts have inherent elongation rate properties based on the Velcro material properties of the fasteners, [Col 2, line 51- Col 3, line 14]- discusses the fasteners to be of either male or female Velcro material).
	Castiglia as modified by Rhee does not explicitly teach wherein the elongation rate of the intermediate strip is greater than the elongation rate of each hook-and-loop part. Castiglia specifically does teach that the indicated intermediate strip part is devoid of Velcro fasteners (see annotated Figures 1 & 2)- thus not affecting the stretch of the indicated portion of the elastic panel. A person of ordinary skill would recognize that hook-and-loop fastener parts having the stiffer Velcro fastening materials would have fewer elastic properties compared to the indicated intermediate strip part as it would share the same properties of the elongate elastic panel 11. Less elastic or stiffer materials are understood to have a comparatively lower elongation rate as it would take additional force to deform/stretch the material as evidenced by Formlabs.com with the comparison of materials and explanation of elongation (Formlabs.com- see pages 2-3). Thus, the indicated intermediate strip part would have an elongation rate greater than that of the stiffer hook-and-loop fastener parts as the intermediate section is only comprised of the elongate elastic panel 11 which is known to be more easily deformed or stretched along a length direction compared to the Velcro fasteners of the stiffer hook-and-loop parts. Castiglia as modified by Rhee and the instant invention are analogous because they both teach elastic support bands with hook and loop fastening means.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the elongation rate of the intermediate strip part would be greater compared to the elongation rate of the hook-and-loop fastener parts of the support band as taught by Castiglia as modified by Rhee and evidenced by Formlabs.com. A skilled artisan would have been motivated to recognize that the elongation rate of the intermediate strip part of the support band would be greater than the elongation rate of the indicated hook-and-loop parts because it is evidenced by Formlabs.com that stiffer or harder materials are less elastic such that additional force would be required to deform the material compared to elastic materials.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1), in further view of Nishi (US 20190290466 A1).
Regarding claim 5, Castiglia as modified by Rhee teaches the support band according to claim 1 as discussed above.
Castiglia as modified by Rhee does not teach wherein the ratio of the length of the intermediate strip part when broken after being pulled from both sides in the longitudinal direction to the original length of the intermediate strip part is at least 1.1. Nishi teaches an analogous support band (Abstract, Figure 1- waist/hip strap 20) with an intermediate strip part (Figure 1- portions of main body 21 free of hook and loop fastener sections) having an original length of the intermediate strap ([0071]- “The length in this embodiment is, but not limited to, about 150 cm.”) which is broken (interpreted by the Examiner to be ‘broken’ from an unstretched state- thus in a stretched state) from its original length having an elongation rate calculated using a difference in lengths in an upstretched and stretched state ([0015]- discusses how the rate of elongation is calculated using a Measurement Method A) such that the ratio is at least 1.1 ([0071]- “The waist/hip strap main body 21 is made of cloth that is stretchable lengthwise. The stretchability of the waist/hip strap main body 21 can be about 20-40%, preferably about 30%.+-.5% in the rate of elongation when measured using the aforementioned Measurement Method A”, such that the resulting ratio of unstretched to stretched length would be in the range of 1.2:1- 1.4:1 more preferably 1.3+-0.005:1), providing a method of support and correction of posture of the user. A person of ordinary skill would recognize that the taught range may be optimized to be specifically at least 1.1 as the instantly claimed ratio and thus, when optimized, meets the claim limitation (see MPEP 2144.05 for reference regarding ranges). Castiglia as modified by Rhee and Nishi are analogous because they both teach support bands to wrap around a user’s body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intermediate strip part of the support band of Castiglia as modified by Rhee to have a ratio as instantly claimed of at least 1.1 as taught by Nishi, and further discussed to be optimized. A skilled artisan would have been motivated to utilize a support band with an intermediate strip part having the instantly claimed elongation rate because Nishi suggests that the stretchable material of the strap allows enough support to be applied to an applied area, aids in correction of posture of the user, and allows fixation of a body rotation when applied in a specific manner (Nishi- [0027-0029]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1), in further view of Huber (US 4616639 A1).
Regarding claim 6, Castiglia as modified by Rhee teaches the support band according to claim 1 as discussed above.
Castiglia as modified by Rhee does not teach further comprising a bag member attached to the band body in a detachable manner, wherein the bag member has a bag body, a heat buffer material accommodated in the bag body, a pocket part for accommodating a heating member or for accommodating a heat absorbing member, the pocket part being provided on an outer surface side of the bag body, and a loop part which is provided on the outer surface side of the bag body and through which the band body is inserted. Huber teaches an analogous support band (Abstract, Figure 1- belt assembly 10) further comprising a bag member (Figure 4- envelope 32 [non labeled]) attached to the band body in a detachable manner (Figures 2 & 4- envelope 32 [not labeled] is detachably attached to belt 16 via strap loops 38 with Velcro fasteners 42, 44, [Col 2, lines 41-27]), wherein the bag member has a bag body (Figures 2 & 4- envelop 32 [not labeled] has an inherent bag body which holds block 34), a heat buffer material (Figure 4- resilient foam padding material 34, which is capable of acting as a  heat buffer) accommodated in the bag body (Figure 4- block 34 within envelope 32 [not labeled]), a pocket part (Figure 4- portion 46) for accommodating a heating member (Figures 4 & 5- portion 46 [not labeled] holds gel pouch 48, [Col 4, lines 27-32]- “Pad 22 further includes a portion 46 forming a pocket adjacent straps 38, 40 for a gel pouch 48 shown in FIG. 5. The gel pouch may include a known form of thermal, heat-storage solution which can be used in applying heat to (or in cooling) the adjacent area of the wearer's back.”) or for accommodating a heat absorbing member, the pocket part (Figure 4- portion 46 [not labeled]) being provided on an outer surface side of the bag body (Figure 4- portion 46 [not labeled] holding gel pouch 48 is shown to be provided on an outer surface side of the envelope 32 holding block 34), and a loop part (Figures 3 & 4- either of strap loops 38, 40) which is provided on the outer surface side of the bag body (Figures 3 & 4- either of strap loops 38,40  are shown to be provided on the outer surface side of the envelope 32 [not labeled] holding block 34) and through which the band body is inserted (Figures 2 & 3- shows belt 16 inserted through and attached to strap loops 38,40), providing comfort and relieving lumbosacral stress when the belt is applied to the lumbosacral spine area of a user (Huber- [Col 3, lines 58-68]). Castiglia as modified by Rhee and Huber are analogous because they both teach support bands with hook and loop type fasteners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support band of Castiglia as modified by Rhee to further comprise a bag member having a bad body, a heat buffer material, a heating member or heat absorbing member, and loop part as instantly claimed and taught by Huber. A skilled artisan would have been motivated to utilize a bag body with the structures as instantly claimed because Huber suggests that the inclusion of the padding assemblies with the applied belt provides comfort and relieves stress on the lumbosacral area of a user’s spine (Huber- [Col 3, lines 58-68]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Castiglia (US 4085746 A) in view of Rhee (US 20030153855 A1) and Huber (US 4616639 A1), in further view of Augustine (US 20150373781 A1) and as evidenced by Globalspec.com (see attached NPL).
Regarding claim 7, Castiglia as modified by Rhee and Huber teaches the support band according to claim 6 as discussed above. 
Castiglia as modified by Rhee and Huber does not teach wherein the heat buffer material is formed from resin foam beads. Augustine teaches an analogous device for application of heat (Abstract, Figure 12) with an analogous heating member (Figure 12- heating element 10) with an analogous heat buffer material (Figure 12- foam layer 20) formed from resin foam beads ([0140]- “the foam layer 20 may alternatively be described as a layer of compressible material in each of these embodiments and is not limited to foam. For example, the layer of compressible material may comprise gel, stuffing material such as polyester, polyester pellets, bean bag material such as polystyrene beads, air filled compartment, or any material that provides a flexible layer for patient accommodation”, wherein it is known in the art and further evidenced by Globalspec.com that polystyrenes are “thermoplastic resins” and are commonly shown to be used as foam packaging and insulated panels), providing a buffer layer that is flexible to accommodate to a patient’s body when the device is applied (Augustine- [0140]). Castiglia as modified by Rhee and Huber and Augustine are analogous because they both teach devices to apply a heating member to a user’s body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the foam buffer material of Castiglia as modified by Rhee and Huber to be specifically formed from resin foam beads as taught by Augustine, and further evidenced by Globalspec.com as discussed above. A skilled artisan would have been motivated to utilize resin foam beads as a buffer material because Augustine suggests that this type of material and other similar materials allow flexibility such that the device may be more easily applied against a user’s body (Augustine- [0140]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040147860 A1 (Bigelow)- teaches a head strap with fasteners on each side and end of the strap
US 3086529 A (Munz)- teaches a constrictor with fasteners on each end and side
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        August 15, 2022
/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786